Stock Option


Granted by


HAMILTON BANCORP, INC.


under the


HAMILTON BANCORP, INC.
2013 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2013 Equity Incentive Plan (the “Plan”)
of Hamilton Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
1. Name of Participant: ___________________
 
2. Date of Grant:  __________ __, 201__
 
3. Total number of shares of Company common stock, $0.01 par value per share,
that may be acquired pursuant to this Option:
 
______________ (subject to adjustment pursuant to Section 10 hereof).  The
Option will be an Incentive Stock Option to the maximum extent permitted under
the tax laws, which means that up to $100,000 of Options that vest in any one
calendar year will be Incentive Stock Options (based on the exercise price of
the Option).
 
Example:  A participant is granted 37,500 Options that vest in equal
installments of 7,500 Options per year over a 5-year period.  The exercise price
is $15.50, which is equal to the fair market value of the stock on the date of
grant.  Since $15.50 multiplied by 7,500 (the number of Options that vest each
year) is $116,250.00,  some of the Options that vest each year will not be
Incentive Stock Options.  Based on a $15.50 exercise price, the maximum number
of Incentive Stock Options that can vest for any one year is 6,451 ($100,000 ÷
$15.50 = 6,451 (fractional shares are not included)).  The remainder will be
Non-Statutory Stock Options.
 
Please note that for purposes of determining the maximum number of Options that
can vest in any one calendar year as Incentive Stock Options, the Options
granted to you in this Agreement that vest in a calendar year will be aggregated
with any earlier Option award that you received that vest in the same calendar
year.  If you vest in the maximum number of Incentive Stock Options in which you
are permitted to vest for a calendar year under a prior Option award, all
Options that you receive under this Agreement that vest in the same calendar
year will be considered Non-Statutory Stock Options.
 

 
 
 

--------------------------------------------------------------------------------

 

4.             Exercise price per share:     $_________ (subject to adjustment
pursuant to Section 10 below).


5.
Expiration Date of Option:  _______ __, 202__, subject to earlier expiration in
the event of Termination of Service.

 
6.
Vesting Schedule.  Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

 
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or __________ __, 201__, and succeeding
installments on each anniversary thereafter, through ___________ __, 201__.  To
the extent the Options awarded to me are not equally divisible by “5,” any
excess Options shall vest on _______________ __, 201__.


This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.6, 2.9 and 4.1
of the Plan (in the event of death or Disability or Involuntary Termination of
Employment following a Change in Control).
 
7.          Exercise Procedure.
 
 
7.1
Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 
(i)  
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 hereof) as of the day of exercise;

 
   (ii)  
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;



(iii)  
by a “net settlement” of the Option, using a portion of the shares
obtained      on exercise in payment of the Exercise Price of the Option.



(iv)  
by personal, certified or cashier’s check;



                      (v)           by other property deemed acceptable by the
Committee; or


       (vi)           by any combination thereof.
 
 
7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(s) of the
Plan.

 


 

 
 
 

--------------------------------------------------------------------------------

 



 
8.           Delivery of Shares.


 
8.1
Delivery of Shares.  Delivery of shares of Common Stock upon the exercise of
this Option will comply with all applicable laws (including the requirements of
the Securities Act) and the applicable requirements of any securities exchange
or similar entity.



9.           Change in Control.


 
9.1
In the event of the Participant’s Involuntary Termination of Employment
following a Change in Control, all Options held by the Participant, whether or
not exercisable at such time, will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.



 
9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
 
10.           Adjustment Provisions.
 
 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 
11.           Termination of Option and Accelerated Vesting.
 
This Option will terminate upon the expiration date, except as set forth in the
following  provisions:
 
(i)  
Death.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for the lesser of a period of one year following Termination of
Service due to death.

 
(ii)  
Disability.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year following
Termination of Service due to Disability.

 
(iii)  
Retirement.  If the Participant’s Service terminates due to Retirement (as
defined in Section 8.1(dd) of the Plan, unless specifically provided otherwise
by the Committee, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of three months
following termination, subject to termination on the Option’s expiration date,
if earlier.  All unvested Options will be forfeited.



(iv)  
Termination for Cause.  If the Participant’s Service has been terminated for
Cause, all Options that have not been exercised will expire and be forfeited.



(v)  
Other Termination.  If the Participant’s Service terminates for any reason other
than due to death, Disability or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three months following termination, subject to termination on the
Option’s expiration date, if earlier.  All unvested Options will be forfeited.



 
         (vi)
Incentive Option Treatment.  The Incentive Stock Options granted hereunder are
subject to the requirements of Section 421 of the Internal Revenue Code.  No
Option will be eligible for treatment as an Incentive Stock Option in the event
such Option is exercised more than three months following Termination of Service
(except in the case of Termination of Service due to Disability).  In order to
obtain Incentive Stock Option treatment for Options exercised by heirs or
devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of Termination of Service.

 
 

 
 
 

--------------------------------------------------------------------------------

 
12.           Miscellaneous.


 
12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



 
12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



 
12.3
Except as otherwise provided by the Committee, Incentive Stock Options under the
Plan are not transferable except (1) as designated by the Participant by will or
by the laws of descent and distribution, (2) to a trust established by the
Participant, or (3) between spouses incident to a divorce or pursuant to a
domestic relations order, provided, however,  that in the case of a transfer
described under (3), the Option will not qualify as an Incentive Stock Option as
of the day of such transfer.



 
12.4
This Option will be governed by and construed in accordance with the laws of the
State of Maryland.



12.5          
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



12.6          
An Option that is exercised as an Incentive Stock Option is not subject to
ordinary income taxes so long as it is held for the requisite holding period,
e.g., two (2) years from the date of grant of the Option and one (1) year from
the date of exercise, whichever is later.  A Non-Qualified Stock Option will be
subject to income tax withholding at the time of exercise.  Upon the exercise of
a Non-Statutory Stock Option, the Participant shall have the right to direct the
Company to satisfy the minimum required federal, state and local tax withholding
by reducing the number of shares of Stock subject to the Non-Qualified Stock
Option (without issuance of such shares of Stock to the Stock Option holder) by
a number equal to the quotient of (a) the total minimum amount of required tax
withholding divided by (b) the excess of the Fair Market Value of a share of
Stock on the exercise date over the Exercise Price per share of Stock.



 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 
HAMILTON BANCORP, INC.
 
By:_____________________________                                                                
Its:_____________________________                                                                
 


PARTICIPANT’S ACCEPTANCE              
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2013 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2013 Equity Incentive Plan.
 
PARTICIPANT
 
 
_______________________________







                                                                 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE OF OPTION
(BY EMPLOYEE)


I hereby exercise the stock option (the “Option”) granted to me by Hamilton
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Hamilton Bancorp, Inc. 2013 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase __________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_______
per share.


I wish to pay the purchase price by (check one or more, as applicable):
[Any payment to be delivered must accompany this Notice of Exercise of Option]


 
___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price.

 
 
___
A check (personal, certified or cashier’s) in the sum of $_______ and stock of
the Company with a fair market value of $______, in full payment of the purchase
price.*

 
 
___
Please sell ______ shares from my Option shares through my broker in
full/partial payment of the purchase price.  If my broker requires additional
forms in order to consummate this “broker cashless exercise,” I have included
them with this election.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 
___           investment
___           resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
Date: ____________, _____.                                         
   _________________________________________
     Participant’s signature


*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having been exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.
 


                                                                 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
ACKNOWLEDGMENT OF RECEIPT OF SHARES
 
 


 
I hereby acknowledge the delivery to me by Hamilton Bancorp, Inc. (the
“Company”) or its affiliate on _____________________________, of stock
certificates for ____________________ shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Hamilton Bancorp, Inc. 2013 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on ____________________.
 








Date: __________________________                                        
________________________________
Participant’s signature







